
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.41


2001 HOME OFFICE INCENTIVE PLAN


    Purpose:  To reward Home Office management for accomplishments resulting in
targeted year-end profit for the Company.

    Eligibility:  Officers and Department Managers designated as Directors of
the Company who are actively employed by Fresh Choice on January 1, 2001. Those
hired after January 1, 2001 may participate at a pro-rated amount unless other
arrangements have been made. Participants must be employed by Fresh Choice, Inc.
on the date final incentive pay calculations are completed; incentive pay is not
earned until that date. Participants are only eligible to receive incentive pay
if the Company achieves 90% or more of Plan. See attached schedule. The 2001
targets include the expense of this program.

    Plan Year:  The plan begins on January 1, 2001 and ends on December 30,
2001.

    Incentive Pay Available:  The incentive pay available is a percentage of the
participant's base salary as of January 1, 2001 at Plan plus 20% of before tax
earnings above plan. The pool is allocated among the designated participants
based on a predetermined percentage amount. See attached schedule. Actual bonus
paid is interpolated according to actual results.

    Distribution of Incentive Pay:  Incentive pay will be paid as soon as
practical after year end financials are audited and provided that the Company
met or exceeded defined levels of performance.

    Plan Intent:  Fresh Choice intends to maintain the plan under the terms
listed above. However, Fresh Choice reserves the right to modify or terminate
the plan at any time.

--------------------------------------------------------------------------------



QuickLinks


2001 HOME OFFICE INCENTIVE PLAN
